J-S30015-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: J.I.K., A/K/A I.K., A/K/A D.J.K.,       IN THE SUPERIOR COURT OF
    A MINOR                                              PENNSYLVANIA

    APPEAL OF: J.R., NATURAL FATHER
                                                        No. 127 WDA 2018


                 Appeal from the PCRA Order December 20, 2017
                In the Court of Common Pleas of Allegheny County
                 Orphans' Court at No(s): CP-02-AP-000020-2017


BEFORE: BENDER, P.J.E., STABILE, J., and STRASSBURGER, P.J.E.*

MEMORANDUM BY BENDER, P.J.E.:                             FILED JULY 16, 2018

         J.R. (Father) appeals from the order entered on December 20, 2017,

that granted the petition filed by the Allegheny County Office of Children,

Youth and Families (CYF) to involuntarily terminate Father’s parental rights to

J.I.K. (Child).1 We affirm.

         Father’s brief to this Court contains the following, succinct statement of

the case:
                Appellant, J.R., … is the [n]atural [f]ather of the [m]inor
         Child…. Child was born [i]n November [] 2015. [C]hild was
         removed from Mother by Children, Youth, and Family Services[]
         (CYF) at the hospital on November 22, 2015[,] because CYF had
         been involved with Mother’s other children since 2012. [C]hild
         was adjudicated dependent on February 3, 2016. Father was not
         identified until May 2016 after he took a paternity test and two
         other men were previously excluded by DNA tests.              CYF
         subsequently determined that [F]ather was not an appropriate
         placement due to his conviction in 1999 for statutory sexual
         assault of an eleven-year old child and an extensive subsequent
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 S.M.K. (Mother) voluntarily relinquished her parental rights to Child as noted
in the December 20, 2017 order. She has not appealed.
J-S30015-18


       history of criminal behavior and PFA’s filed by multiple women.
       Father also had a history of significant neurological and mental
       health problems. In December 2016, the Juvenile Court found
       aggravated circumstances against Father.

             A Petition To Terminate Parental Rights (hereafter, “TPR”)
       against Father[] was filed in February, 2017, based on Sections
       2511(a)(2), (5), (8), and (b). A contested TPR hearing was held
       on September 22, 2017 before the Honorable Guido DeAngelis.
       Judge DeAngelis entered an order dated December 20, 2017[,]
       terminating the parental rights of [Father] and a Notice of Appeal
       was timely filed.

Father’s brief at 2-3 (citations to the record omitted).2

       In his brief, Father raises the following two issues for our review:

    1. Is the trial court’s finding of grounds for involuntary termination
       of [Father’s] parental rights under 23 Pa.C.S. § 2511(a)(2)[,] (5)
       and (8) proven by a showing of clear and convincing evidence?

    2. Is the trial court’s finding that termination of parental rights
       serves the developmental, physical and emotional needs and
       welfare of [C]hild proven by clear and convincing evidence under
       23 Pa.C.S. § 2511(b)?

Id. at 1 (unnecessary capitalization omitted).

       We review an order terminating parental rights in accordance with the

following standard:

             When reviewing an appeal from a decree terminating
       parental rights, we are limited to determining whether the
       decision of the trial court is supported by competent evidence.
       Absent an abuse of discretion, an error of law, or insufficient
       evidentiary support for the trial court’s decision, the decree must
       stand. Where a trial court has granted a petition to involuntarily
       terminate parental rights, this Court must accord the hearing
       judge’s decision the same deference that we would give to a jury
____________________________________________


2 We note that although represented by counsel, Father himself did not attend
the September 22, 2017 TPR hearing.

                                           -2-
J-S30015-18


      verdict. We must employ a broad, comprehensive review of the
      record in order to determine whether the trial court’s decision is
      supported by competent evidence.

In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009) (quoting In re S.H., 879
A.2d 802, 805 (Pa. Super. 2005)). Moreover, we have explained that:

      The standard of clear and convincing evidence is defined as
      testimony that is so “clear, direct, weighty and convincing as to
      enable the trier of fact to come to a clear conviction, without
      hesitance, of the truth of the precise facts in issue.”

Id. (quoting In re J.L.C. & J.R.C., 837 A.2d 1247, 1251 (Pa. Super. 2003)).

The trial court is free to believe all, part, or none of the evidence presented

and is likewise free to make all credibility determinations and resolve conflicts

in the evidence.   In re M.G., 855 A.2d 68, 73-74 (Pa. Super. 2004).           If

competent evidence supports the trial court’s findings, we will affirm even if

the record could also support the opposite result. In re Adoption of T.B.B.,

835 A.2d 387, 394 (Pa. Super. 2003).

      We are guided further by the following: Termination of parental rights

is governed by Section 2511 of the Adoption Act, which requires a bifurcated

analysis.

      Our case law has made clear that under Section 2511, the court
      must engage in a bifurcated process prior to terminating parental
      rights. Initially, the focus is on the conduct of the parent. The
      party seeking termination must prove by clear and convincing
      evidence that the parent’s conduct satisfies the statutory grounds
      for termination delineated in Section 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to Section 2511(b): determination of the
      needs and welfare of the child under the standard of best interests
      of the child. One major aspect of the needs and welfare analysis

                                      -3-
J-S30015-18


      concerns the nature and status of the emotional bond between
      parent and child, with close attention paid to the effect on the child
      of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citing 23 Pa.C.S. § 2511,

other citations omitted). The burden is upon the petitioner to prove by clear

and convincing evidence that the asserted grounds for seeking the termination

of parental rights are valid. R.N.J., 985 A.2d at 276.

      With regard to Section 2511(b), we direct our analysis to the facts

relating to that section. This Court has explained that:

      Subsection 2511(b) focuses on whether termination of parental
      rights would best serve the developmental, physical, and
      emotional needs and welfare of the child. In In re C.M.S., 884
A.2d 1284, 1287 (Pa. Super. 2005), this Court stated, “Intangibles
      such as love, comfort, security, and stability are involved in the
      inquiry into the needs and welfare of the child.” In addition, we
      instructed that the trial court must also discern the nature and
      status of the parent-child bond, with utmost attention to the effect
      on the child of permanently severing that bond. Id. However, in
      cases where there is no evidence of a bond between a parent and
      child, it is reasonable to infer that no bond exists. In re K.Z.S.,
      946 A.2d 753, 762-63 (Pa. Super. 2008). Accordingly, the extent
      of the bond-effect analysis necessarily depends on the
      circumstances of the particular case. Id. at 763.

In re Adoption of J.M., 991 A.2d 321, 324 (Pa. Super. 2010).

      The trial court here terminated Father’s parental rights pursuant to

section 2511(a)(2), (5), (8) and (b). In order to affirm, we need only agree

with the trial court as to any one subsection of section 2511(a), as well as

section 2511(b). In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en

banc). In his brief, Father argues that subsections (a)(5) and (a)(8) do not

apply to him because he never had physical custody of Child.          Rather, he

                                      -4-
J-S30015-18



centers his argument on subsection (a)(2).      We therefore have chosen to

address and analyze the court’s decision to terminate Father’s parental rights

under section 2511(a)(2) and (b), which provide:

      (a) General Rule.—The rights of a parent in regard to a child
      may be terminated after a petition filed on any of the following
      grounds:

         ...

         (2) The repeated and continued incapacity, abuse, neglect
         or refusal of the parent has caused the child to be without
         essential parental care, control or subsistence necessary
         for his physical or mental well-being and the conditions and
         causes of the incapacity, abuse, neglect or refusal cannot
         or will not be remedied by the parent.

         ...

      (b) Other considerations.—The court in terminating the rights
      of a parent shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child. The rights
      of a parent shall not be terminated solely on the basis of
      environmental factors such as inadequate housing, furnishings,
      income, clothing and medical care if found to be beyond the
      control of the parent. With respect to any petition filed pursuant
      to subsection (a)(1), (6) or (8), the court shall not consider any
      efforts by the parent to remedy the conditions described therein
      which are first initiated subsequent to the giving of notice of the
      filing of the petition.

23 Pa.C.S. § 2511(a)(2), (b).

      To satisfy the requirements of section 2511(a)(2), the moving party

must produce clear and convincing evidence regarding the following elements:

(1) repeated and continued incapacity, abuse, neglect, or refusal; (2) such

incapacity, abuse, neglect, or refusal caused the child to be without essential



                                     -5-
J-S30015-18


parental care, control, or subsistence necessary for his physical or mental

well-being; and (3) the causes of the incapacity, abuse, neglect, or refusal

cannot or will not be remedied. See In re Adoption of M.E.P., 825 A.2d
1266, 1272 (Pa. Super. 2003). The grounds for termination of parental rights

under subsection 2511(a)(2), due to parental incapacity that cannot be

remedied, are not limited to affirmative misconduct; to the contrary, those

grounds may include acts of refusal as well as incapacity to perform parental

duties. In re A.L.D. 797 A.2d 326, 337 (Pa. Super. 2002).

      The thrust of Father’s argument relating to subsection 2511(a)(2) is that

CYF failed to meet its burden of proving the grounds for termination of his

parental rights because, despite his mental impairments, he “demonstrated a

willingness and the ability to perform his parental duties at a minimal level

and that he acted ‘affirmatively’ to maintain his relationship with his child.”

Father’s brief at 14. With regard to subsection 2511(b), Father asserts that

CYF failed to present sufficient evidence relating to the bond between him and

Child. Instead, he contends that the court’s finding that no such bond existed

was not supported by evidence in the record. Moreover, Father argues that

although the record evidence supports the fact that foster mother and Child

are “deeply bonded,” he complains that that is not the “required inquiry.” Id.

at 19. Rather, without evidence as to the effect the termination would have

on Child relative to the Father/Child bond, Father again contends that CYF did

not meet its burden of proof.


                                     -6-
J-S30015-18


     We have reviewed the certified record, the briefs of the parties, the

applicable law, and the comprehensive opinion authored by Judge DeAngelis

of the Court of Common Pleas of Allegheny County, dated December 20, 2017.

We conclude that Judge DeAngelis’s well-reasoned opinion correctly disposes

of the issues raised by Father in this appeal and we discern no abuse of

discretion or error of law. Accordingly, we adopt Judge DeAngelis’s opinion as

our own and affirm the December 20, 2017 order on that basis.

     Order affirmed.

     Judge Stabile joins this memorandum.

     Judge Strassburger concurs in the result.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/16/2018




                                    -7-
                                                                           Circulated 06/26/2018 09:21 AM
                                                                                =,)   3 0 0 tg.-



        IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY
                                    PENNSYLVANIA
                                   FAMILY DIVISION
                               JUVENILE COURT SECTION

IN THE INTEREST OF:                                      ORPHANS' COURT
11..ingssion                           41   e4M-~"
stiNiaMelkippie                .1;   tc,)                No. CP-02-AP-0020-2017
ftionsivialiendiatier,         -1)
                   A Minor




              FINDINGS OF FACT, CONCLUSIONS OF LAW AND
                           ORDER OF COURT




   Before the Court are Petitions for the Involuntary Termination of Parental
Rights filed by Allegheny County Office of Children Youth and Families, hereafter
referred to as CYF or the County Agency against the subject named parents with
respect to the above -named subject child, and after trial conducted before the Court
on September 22, 2017 and after consideration of the testimony and evidence of
record the Court enters the following Findings:


                                      FINDINGS OF FACT


   1.   The subject child is                         with a date of birth of November
        4, 2015.                                                /41   K.
  2. The biological mother of the subject child is                                     and the
        subject father of the subject child is                             r. and said


                                                 1
    subject father was subsequently established by genetic testing on or about
    May 25, 2016 and subject father filed an Acknowledgement of Paternity on
    June 29, 2016.
 3. The subject mother consented to termination     of her parental rights as to the
    subject child. Prior to the birth of the subject child the County Agency was
    familiar with the subject mother through dependency proceedings regarding
    the subject mother's older two (2) children. Through the course of the cases
    involving subject mother's older children, the County Agency had concerns
    about the subject mother's intellectual capacity, her mental health, and her
    general parenting ability as it relates to the subject child in this case. While
    represented by legal counsel, the subject mother knowingly and voluntarily
   executed a consent to termination of her parental rights to the subject child
   on December 20, 2016. The testimony by the County Agency caseworker in
   the trial transcript beginning on page 54 outlines the circumstances and
   procedure in which the consent to adoption was procured and established by
   the County Agency. As the record reflects, the applicable statutory time
   period for the consent to adoption had past for confirmation and the record
   supported ratification of the subject mother's consent to adoption. Based on
   the record, an Order confirming subject mother's consent to termination of
   her parental rights as to the subject child was entered by the Court
   subsequent to the date of trial, September 22, 2017, and was made part of the
   record.
4. The dependency proceedings in this case conducted by the Juvenile Court
   commenced through an Emergency Custody Authorization Order which
   resulted in the subject child being placed in a non -kinship foster home on
   November 23, 2015 and the subject child has remained there in this pre -
   adoptive home since the aforestate date.
                                        2
 5. Aggravated Circumstances Orders were entered against the subject      mother
    and subject father on August 17, 2016 and December 7, 2016 respectively.
 6. At such time that the subject   father's paternity was established, the County
    Agency conducted an investigation to assess the subject father as a
    placement resource for the subject child. The investigation determined that
    the subject father was not fit as a placement option due to his extensive
    history of violent behavior and criminal behavior, the latter including sexual
    crimes and violent crimes. In September 1999, the subject father was
    convicted of Statutory Sexual Assault and Corruption of a Minor for raping
    an 11 year old girl. In July 2001, father was charged with Corruption of
   Minors, Harassment and Stalking. He ultimately was convicted of
   Harassment and Stalking in April 2002. In October 2014, father was
   convicted of Resisting Arrest and Simple Assault. Father has been named
   defendant in no fewer than five (5) Protection From Abuse orders. In several
   of these cases, subject father was subsequently charged with indirect
   criminal contempt for violating the underlying PFA orders. The earliest of
   these orders dates back to August 2009 and the most recent remained in
   effect until June of this year. These factual findings are corroborated both in
   the testimony at trial and the exhibits entered into evidence by the County
   Agency.
7. As part of the initial assessment, the County Agency learned that the subject
   father was not actively receiving mental health treatment despite
   experiencing paranoia and having attempted suicide. In addition, the County
   Agency discovered that the subject father was not engaged in anger
   management treatment even though he was court ordered to do so as a result
   of his PFA violations.


                                        3
8. The County Agency then proceeded to         complete Family Service Plans
  setting forth goals for the purposes of subject father's reunification with the
  subject child. These goals included:    1.   Securing and maintaining appropriate
  housing; 2. Securing and maintaining employment;           3.   Successfully
  completing parenting classes and consistently attending visits with the
  subject child through Achieva; 4. Completing a risk assessment and
  following all resulting recommendations, particularly those relating to anger
  management and domestic violence; and          5.   Completing individual and
  interactional psychological evaluations and following all resulting
  recommendations. The subject father, consistent with the evidence of record,
  did not successfully achieve or complete any of the Family Service Plan
  goals nor did he attend the termination of parental rights trial which took
  place on September 22, 2017. The County Agency could not verify father's
  compliance concerning his housing goal due to the frequency in which he
  changed residence and his refusal to provide the County Agency with his
  address, therefore a home assessment could not be completed. Subject father
  was unemployed when the County Agency began working with him towards
  reunification, he was employed for a brief period of time and at the time of
  the trial scheduled in the Instant Case, the County Agency could not confirm
  the subject father's employment status. Further, the evidence of record
  clearly demonstrates that the subject father never developed the capacity for
  safe parenting or even a consistent, demonstrative interest in acting as a
 parent for the subject child. His visitation with the subject child at the
 Achieva organization for the purposes of parenting instruction was poorly
  attended to where his visits were reduced to one (1) visit every other week.
 In addition, subject father frequently fell asleep during his supervised visits
 with the subject child and the staff at the Achieva organization had to

                                      4
   remove the mat from the reading room where father was sleeping. The
    subject father, during the visits that he did attend, failed to remain engaged
   enough to protect the subject child from dangers. At times he ignored the
   subject child by playing on his telephone after receiving verbal prompts and
   corrections from the Achieva staff. Subject father's inattentiveness resulted
   in the subject child placing himself in danger such as the subject father
   failing to notice the subject 'child wonder out of the room and into the
   hallway. The Achieva personnel stated that the subject father often became
   angry and threatening in response to their parenting directions. The subject
   father attempted to intimidate the Achieva personnel and the Achieva staff
   had to made arrangements for the purposes of protecting themselves. The
   director of Achieva's Parenting Education Program Ms. Colleen Sokira,
   testified at trial that the Achieva staff never felt comfortable enough with the
   subject father's ability or attentiveness as a parent to place the subject child
   in his unsupervised care.
9. The subject father did not   demonstrate necessary progress or compliance
   with his mental health treatment goals. A risk assessment interview with the
   subject father was completed by Court Expert Dr. Robert F. Koufal on
   November 18, 2016, wherein Dr. Koufal diagnosed father with a number of
   diagnosis's as well as a clinical finding of border line intellectual
   functioning. Dr. Koufal concluded that the subject father had limited insight
   and understanding of the impact of his prior sexual offense as it relates to the
   present case before the Court. Further, Dr. Koufal also concluded that the
   subject father posed a medium-to-medium/high risk to reoffend in a violent
   manner consistent with his past crimes. By way of recommendations in
  order to mitigate the risk that the doctor concluded, it was recommended that
  the subject father receive on -going mental health treatment with    a

                                       5
   professional experienced in anger and violent containment and that the
   subject father receive a neurological evaluation and follow any resulting
   recommendations.
10.The subject father also completed an individual interactional psychological
   evaluation with Dr. Patricia Pepe, Court Expert, on November 15, 2016. Dr.
   Pepe diagnosed the subject father with:   1.   Unspecified Neurocognitive
   Disorder; 2. Intermittent Explosive Disorder; and 3. Anti -social Personality
   Disorder. Dr. Pepe made further findings and observed that the subject father
   appeared to perceive a distorted view of reality, and he showed an
   inclination to project responsibility for his actions on to others. This
   combined with subject father's history with violence led Dr. Pepe to
   conclude that father remains a very high risk for committing dangerous and
   aggressive behaviors. Dr. Pepe concluded that subject father failed to
   demonstrate an adequate emotional stability as needed for safe parenting. As
   a   result of her findings, Dr. Pepe recommended that the subject father
   undergo extensive neurological and neuropsychological testing for additional
   diagnosis and treatment recommendations. With respect to current treatment
   recommendations, this expert indicated that the subject father should
   participate in mental health treatment with an emphasis on anger
   management and that absent long term treatment to address the issues
  concerning the subject father's needs, that the subject father would be unable
  to change his pattern of behavior.
11.In furtherance of the County Agency making reasonable efforts to assist the
  subject father consistent with the recommendations indicated, the County
  Agency made the necessary referrals for treatment and evaluation to address
  the subject father's needs, history and presentation. The County Agency
  caseworker, in this case, communicated with subject father to provided him
                                       6
    with contact information for care providers and the caseworker engaged in
   her own research to locate a facility capable of offering all of the
   recommended services at one location. These efforts were pursued by the
   County Agency with the understanding of the posture of this case, the
   amount of time that the child had been out of care and giving the subject
   father the opportunity for reunification. As a result of the reasonable efforts
   and in reality special efforts made by the County Agency, the subject father
   did not complete the recommended treatment. As this Court sees it, not only
   did the subject father fail to cooperate in the necessary treatment, he also
   failed to cooperate and communicate with the County Agency in order to
   demonstrate his motivation and desire towards reunification. The subject
   father never provided the County Agency with proof that he participated in
   out -patient psycho -therapy. The subject father did not complete anger
   management therapy; did not complete domestic violence therapy
   subsequent to his evaluations with Dr. Pepe and Dr. Koufal and did not
   pursue or obtain the neurological and neuropsychological examinations as
   recommended. Most telling, was the testimony by the County Agency
   caseworker of her communication with subject father who indicated to the
   caseworker that he was not participating in the various treatments
  recommended by the two (2) Court Experts because he believed that he did
  not need the recommended treatments and that he also believed he would
  never receive full custody of the subject child, so he was disinclined to
  cooperate with the County Agency.
12.In making the following findings concerning the mandates of Sections
  2511(a) and 2511(b) as applicable to this case particularly involving the
  subject father, this Court has carefully reviewed the testimony of record as a
  whole, particularly the testimony of the County Agency caseworker and has
                                      7
   reviewed all of the Exhibits and in particular County Agency Exhibit #8
  replicating the reports of Dr. Koufal and Dr. Pepe.
13.The aforestated testimony and evidence, clearly and convincingly establishes
  the subject father's incapacities, reasons for the subject child removal which
  continued to exist and a clear indication that despite the County Agency's
  best efforts, the reasons set forth will not be remedied and this is confirmed
  both by the subject father's words and deeds.
14.With respect to those considerations incumbent upon the Court as outlined in
  Section 2511(b), the process begins with the fact that on November 23, 2015
  the subject child was placed in the care of foster mother and that the subject
  child is now over two (2) years old and has been in the care of the foster
  mother all but two (2) days of her life. Further, the subject child is thriving in
  the care of the foster mother, is healthy and up to date medically, also is
  developmentally on track and is considered to be jovial and out -going
  consistent with the record testimony. It has been observed and concluded
  that the subject child is deeply bonded with the foster mother and
  appropriately looks to her for comfort and attention. Based on the record
  evidence, the Court recognizes the position and opinion of the County
  Agency caseworker that, in view of the subject child's bond with the foster
  mother and the subject father's lack of progress with his parenting goals, that
  the subject child's needs and welfare would be best served by termination of
  the subject father's parental rights and adoption by the foster mother. The
  opinions and recommendations of Dr. Pepe, serve as a foundation since they
  concur with the aforestated conclusion. Dr. Pepe observed subject child
  exhibit primary parental attachment to the foster mother that because the
  subject child has been with foster mother for his entire life, Dr. Pepe
  concluded that removing him from her care would be significantly harmful
    to his psychological well-being and development. Dr. Pepe also observed

    and concluded that the foster mother, based on her clinical observation,
    possess excellent parenting skills and deep devotion towards the subject
    child. Dr. Pepe also noted that the subject father failed to comply with his
    basic recommendations for becoming a fit parent. The subject father's
    paternity of the subject child was confirmed over 18 months ago and the
    subject father has had ample time to rectify the issues that led the County
    Agency to take protective custody of the subject child, but has failed to do
    so. This Court specifically finds that a bond did not exist between the subject
    father and the subject child, that it would not be detrimental to the subject
    child to terminate the parental rights of the subject father and that it would
    best serve the needs and welfare of the subject child for the parental rights of
    the subject father to be terminated and for the child to proceed in the
   permanency direction of adoption.
15.The Court finds the testimony of County Agency caseworker Stacey
   Policicchio to be historic, sensible, forthright and consistent with a
   caseworker making reasonable efforts to fulfill the County Agency's
   obligations and attempt to reunify. Her testimony is convincing, credible and
   therefore her testimony is accepted.
16.The Court finds that the testimony of witness Colleen Sokiora from the
   Achieva program to be well informed, insightful, and experienced. Her
   testimony is found to be credible and therefore her testimony, as well, is
   accepted.
17. In   reviewing the reports submitted by Exhibit of Dr. Koufal and Dr. Pepe,
   the Court finds the opinions and recommendations of the Court Experts to be
   scientific, methodical, sound, and factually based. The Court finds the
   opinions and recommendations by both of these Experts to be clear,
                                        9
       convincing and credible. Therefore, the testimony of both Court Experts are
       accepted.




                             CONCLUSIONS OF LAW


   The burden is upon the County Agency to establish the allegations in the
Petitions filed. The Findings of Fact set forth by the Court are supported by the
record as a whole and before the Court is manifest, competent evidence to support
the termination of the rights of the subject father. The parties seeking termination
must prove by clear and convincing evidence that the conduct of the parent
satisfies the statutory grounds for termination set forth in Sections 2511(a) 2, 5,   8

and 2511(b). Once a determination is made with regards to termination, the Court
proceeds to examine the needs and welfare of the subject child considering the
nature and status of the emotional bond, if any, between the parent and child with
reflective assessment of the effect upon the child of permanently severing, if any,
such bond. (See the case of IN RE: L.M. 923 A2d 505 PA. (Super. 2007). Once
applying the statutory provisions of 2511(a) 2, 5, 8 and 2511(b) further applying
legal precepts annunciated in the relevant case law interpreting the parent's
conduct and the application of the statutory provisions set forth in these prescribed
grounds for the termination, this Court has no reservation in concluding as a matter
of law that the evidence presented is clear and convincing to establish by
competent evidence the allegations in the instant petitions and the Count Agency
has sustained its burden.
   Specifically, in establishing the Court's conclusions of law which follow, when
weighing and judging the clear and convincing evidence provided by the record as
a whole, the Court, in considering the relevant case law as previously stated has

                                         10
also considered the subject father's mental impairments as a foundation to his
incapacities to parent the subject child. IN RE: ADOPTION OF: J.J. JAMES
PHILIPS, II 511 PA. 590, 515 A2d 883 (1986). Furthermore, the Court, in
assessing and determining the needs and welfare of the subject child coupled with
the child's permanency, the Court has also considered all relevant factors as set
forth by the relevant case law. See IN RE: A.S. 11 A3d 473, (PA. Super. Ct.
2010); IN RE: K.Z.S., 946 A2d 763; IN RE: K.M., 53 A3d 781 (PA. Super Ct.
2012). Further, the Court has also considered the developmental, physical, spiritual
and emotional needs and welfare of the subject child, given the totality of the
circumstances, and need for permanency in the life of the subject child. See IN
RE: T.D., 949 A2d 910, (PA. Super. 2008).
   Based upon the foregoing Findings of Fact, the Court concludes as a matter of
law:
   1.    That, based upon the applicable statutory period, the record provides clear
        and convincing evidence that subject father's repeated incapacity, abuse,
        neglect, or refusal to parent has caused the subject child to be out of the
        subject father's care. Despite reasonable efforts made the the County
        Agency and services available to the subject father, the conditions that
        brought the subject child into placement cannot or will not be remedied by
        the subject father within a reasonable period of time. The subject child has
        been in care for over two (2) years and the subject father having had a
        reasonable period of time to correct and remedy the current circumstances
        concerning the subject child has provided no evidence of compliance,
        cooperation or otherwise measures of safe parenting resulting in no promise
        of reunification. The subject father has failed to address the issue that led to
        the subject child's removal and placement. When considering the record as a
        whole, this Court concludes as a matter of law that the County Agency has
                                            11
       sustained its burden of proof and established by clear and convincing
       evidence that the parental rights of the subject father should be
       TERMINATED pursuant to Sections 2511(a) 2, 5, and 8.
    2. That the evidence of record clearly demonstrates that it would not be

       detrimental to the subject child for the parental rights of the subject father to
       be terminated, that based on the record evidence including the testimony of
       the Court Expert, the subject child   is in   need for permanency. The subject
       child has obtained, in the home of the foster mother, a quality of life which
       meets the subject child's needs and welfare, and the best hope for the child
       to maintain a life that the subject child expects and deserves is to proceed in
       the permanency direction of adoption with the foster mother pursuant to
       Section 2511(b).



                                ORDER OF COURT




   In consideration of the foregoing Findings of Fact and Conclusions of Law it is
hereby Ordered, Adjudged and Decreed that the parental rights of the subject father
                       Jr. to the subject child shall be and the same are hereby
TERMINATED pursuant to Sections 2511(a) 2, 5, and 8 and 2511(b). Further, by
way of this Order this Court proceeds to enter and incorporate that the consent to
                                                                         ni    EACE

termination and adoption legally executed by the subject mother
       shall be acknowledged, confirmed and ratified pursuant to and consistent
with subject mother's consent. Confirmation of subject mother's Consent has been
entered by electronic Order for purposes of the record. The stated Findings,
Conclusions and Order entered herein, has been incorporated by reference as if set
                                          12
forth fully at length and made a part of the Decree attached to the respective
Petitions and incorporated into the electronically filed Orders this day with the
entry of this Order herein.


Date   49" 024-




                                        13